—Judgment, Supreme Court, New York County (Clifford Scott, J., at jury trial and sentence), *433rendered July 27, 1989, convicting defendant after a jury trial of murder in the second degree, and sentencing him to an indeterminate prison term of 25 years to life, unanimously affirmed.
Defendant was convicted by a jury of the fatal beating, with a rock, of a wheelchair-bound, elderly man. At sentencing, the trial court denied defense counsel’s request for an adjournment to conduct a psychiatric evaluation of defendant in aid of sentence. The trial court had ample opportunity to observe defendant’s demeanor during the course of the trial, and to conclude that such an examination was unnecessary.
Given the heinous nature of the crime, and the fact that defendant accepted no responsibility for his action, the maximum sentence imposed was not harsh and excessive under the circumstances. Concur—Sullivan, J. P., Carro, Rosenberger, Asch and Kassal, JJ.